Exhibit 10.1

 

EXECUTION COPY

 

WAIVER AND AMENDMENT NO. 2
TO THE CREDIT AGREEMENT

 

Dated as of October 1, 2010

 

WAIVER AND AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among GEOKINETICS HOLDINGS
USA, INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and ROYAL BANK OF CANADA, as
agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Lenders and the Agent have entered into a Credit
Agreement dated as of February 12, 2010 (as amended by Amendment No. 1 to the
Credit Agreement dated as of June 30, 2010, and as otherwise amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

(2)           The Borrower has requested a waiver of any Default or Event of
Default resulting from the failure by the Loan Parties to comply with the
requirements of Sections 7.13, 7.14 and 7.15 of the Credit Agreement for the
fiscal quarter ended September 30, 2010 (collectively, the “Specified
Defaults”).

 

(3)           The Lenders are, on the terms and conditions stated below, willing
to grant the request of the Borrower and the Borrower and the Lenders have
agreed to amend the Credit Agreement as hereinafter set forth.

 

SECTION 1.        Waiver.  (a)          In reliance upon the representations,
warranties and covenants of Borrower and the other Loan Parties contained in
this Amendment, and subject to the terms and conditions of this Amendment, the
Lenders hereby waive the Specified Defaults.

 

(b)           Each Lender reserves the right, in its discretion, to exercise any
or all of its rights and remedies under the Credit Agreement and the other Loan
Documents as a result of any Event of Default which may be continuing on the
date hereof or any Event of Default which may occur after the date hereof (other
than the Specified Defaults), and each Lender has not waived any such Event of
Default (other than the Specified Defaults), rights or remedies, and nothing in
this Amendment, and no delay on its part in exercising any such rights or
remedies, should be construed as a waiver of any such Events of Default (other
than the Specified Defaults), rights or remedies.

 

SECTION 2.        Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended as follows:

 

(a)           Section 4.02 is amended by adding thereto a new clause (d), to
read as follows:

 

(d) The Administrative Agent shall have received a certificate of the chief
financial officer of the Borrower in form, scope and substance reasonably
satisfactory to Administrative Agent, certifying that after giving effect to
such proposed Credit Extension, the Loan Parties (taken as a whole) are Solvent.

 

--------------------------------------------------------------------------------


 

(b)           Section 6.01(c) is amended and restated in its entirety to read as
follows:

 

“(c) Monthly Financials. As soon as available, but in any event, within fifteen
(15) Business Days after the end of each fiscal month of each fiscal year of the
Parent (commencing with the month ending September 30, 2010), a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
month, and the related (i) consolidated statements of income or operations for
such fiscal month and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case (A) in comparative form the figures for
the corresponding fiscal month of the previous fiscal year and the corresponding
portion of the previous fiscal year and (B) a comparison of actual figures for
such fiscal month against the forecasts for such fiscal month, all in reasonable
detail and certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes.”

 

(c)           Section 6.02(a) is amended and restated in its entirety to read as
follows:

 

“(i) upon delivery of the financial statements referred to in Section 6.01(a),
(b) and (c), a duly completed Compliance Certificate signed by a Responsible
Officer of the Parent.”

 

(d)           Article 6 is amended by adding thereto a new Section 6.20, to read
as follows:

 

“Section 6.20        Revenue by Customer.  During the period from September 1,
2010 to December 31, 2010, within twelve (12) Business Days after the end of
each fiscal month, deliver to the Administrative Agent a list of clients and/or
projects which represent at least 80% of the consolidated total revenue for the
Parent and its Subsidiaries for such month.”

 

(e)           Article 6 is amended by adding thereto a new Section 6.21, to read
as follows:

 

“Section 6.21        Outside Consultant.  Within a reasonable time after the
request of the Administrative Agent or the Required Lenders, engage an outside
consultant reasonably acceptable to the Required Lenders to inspect any
properties of the Borrower and its Subsidiaries (subject, in the case of third
party customer sites, to customary access agreements), to review the books and
records of the Borrower and to discuss its affairs, finances and accounts with
its directors, officers, independent auditors and the Administrative Agent, all
at the reasonable expense of the Borrower.”

 

(f)            Article 7 is amended by adding thereto a new Section 7.17, to
read as follows:

 

“Section 7.17        Consolidated Total Revenue.  Permit the consolidated total
revenue for the Parent and its Subsidiaries for each fiscal month set forth
below to be less than the amount set forth opposite such month below:

 

Fiscal Month Ending

 

Consolidated Total Revenue

 

September 30, 2010

 

$

50,000,000

 

October 31, 2010

 

$

60,000,000

 

November 30, 2010

 

$

60,000,000

 

”

 

2

--------------------------------------------------------------------------------


 

(g)           Article 7 is amended by adding thereto a new Section 7.18, to read
as follows:

 

“Section 7.18        Consolidated Adjusted EBITDA.  Permit the Consolidated
Adjusted EBITDA for the Parent and its Subsidiaries for each period set forth
below to be less than the amount set forth opposite such period below:

 

For the Period On and From
September 1, 2010 Until and Including

 

Consolidated Adjusted EBITDA

 

September 30, 2010

 

$

7,860,000

 

October 31, 2010

 

$

17,580,000

 

November 30, 2010

 

$

30,050,000

 

”

 

(h)           Exhibit D to the Credit Agreement is amended and restated as set
forth in Annex I to this Amendment.

 

SECTION 3.        Conditions of Effectiveness.  This Amendment shall become
effective as of the date first above written when, and only when, each of the
following conditions shall have been satisfied:

 

(a)           The Agent shall have received counterparts of this Amendment
executed by the Borrower and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Amendment
and the consent attached hereto (the “Consent”) executed by each Guarantor and
Grantor.

 

(b)           The Agent shall have received a certificate of the Secretary or
Assistant Secretary of the Borrower, in form and substance satisfactory to the
Agent, which certificate shall (i) certify as to the incumbency and signature of
the officers of the Borrower executing this Amendment, (ii) have attached to it
a true and correct copy of the resolutions of the Board of Directors of the
Borrower, which resolutions shall authorize the execution, delivery and
performance of this Amendment and (iii) certify that, as of the date of such
certificate (which shall not be earlier than the date hereof), none of such
resolutions shall have been amended, supplemented, modified, revoked or
rescinded.

 

(c)           The Agent shall have received a certificate of the Secretary or an
Assistant Secretary of each Guarantor and Grantor certifying the names and true
signatures of the officers of the Guarantors and the Grantors authorized to sign
the Consent and the other documents to be delivered hereunder.

 

(d)           A certificate signed by a duly authorized officer of the Borrower
stating that:

 

(i)            each of the representations and warranties contained in Article V
of the Credit Agreement and each other Loan Document is true and correct in all
material respects on and as of the date hereof, as if made on and as of such
date, except to the extent that such representations and warranties relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date; provided,
however, that references in the Credit Agreement to “this Agreement” and
references in each other Loan Document to the “Credit Agreement” shall be deemed
to refer to the Credit Agreement as amended hereby; and

 

3

--------------------------------------------------------------------------------


 

(ii)           no event has occurred and is continuing that constitutes a
Default (other than the Specified Defaults).

 

(e)           The Borrower shall have paid to the Agent, for the account of each
Lender executing this Amendment within the time period required by the Agent in
accordance with its Pro Rata Share, a nonrefundable fee equal to 0.25% in
respect of such Lender’s Revolving Credit Commitment.

 

(f)            The Borrower shall have paid all fees and expenses of the Agent
and the Lenders (including all reasonable fees and out-of-pocket costs and
expenses of legal counsel to the Agent) for which invoices in reasonable detail
have been provided to Borrower at least two Business Days prior to the date
hereof.

 

SECTION 4.        Reference to and Effect on the Loan Documents.  (a)  On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

 

(b)           The Credit Agreement, as specifically amended by this Amendment,
is and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

SECTION 5.        Costs and Expenses  The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 11.04 of the Credit Agreement.

 

SECTION 6.        Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronic email of a .pdf copy shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 7.        Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Remainder of Page Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GEOKINETICS HOLDINGS USA, INC.,

as Borrower

 

 

By

/s/ Chin Yu

 

 

Name: Chin Yu

 

 

Title:    Vice President

 

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as Agent

 

 

 

 

 

 

By

/s/ Ann Hurley

 

 

Name: Ann Hurley

 

 

Title:   Manager, Agency

 

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,
as Lender

 

 

By

/s/ Jason S. York

 

 

Name: Jason S. York

 

 

Title:   Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

PNC Bank, N.A.,

 

as Lender

 

 

 

 

 

 

 

By

/s/ Anita Inkollu

 

 

Name: Anita Inkollu

 

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------


 

 

SFS, Inc.,

 

as Lender

 

 

 

 

 

 

 

By

/s/ Uri Sky

 

 

Name: Uri Sky

 

 

Title:   VP Credit

 

 

 

 

/s/ Jennifer Humphrey

 

Jennifer Humphrey

 

Vice President, Operations

 

 

--------------------------------------------------------------------------------


 

Capital One, N.A.,

 

as Lender

 

 

 

 

 

 

 

By

/s/ Don Backer

 

 

Name: Don Backer

 

 

Title:   SVP

 

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of September     , 2010

 

The undersigned,                                                 , a
                                                 corporation, as Guarantor under
the Guaranty dated February 12, 2010 (the “Guaranty”) in favor of the Agent and
the Lenders parties to the Credit Agreement referred to in the foregoing
Amendment, hereby consents to such Amendment and hereby confirms and agrees that
notwithstanding the effectiveness of such Amendment, the Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Guaranty to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by such Amendment.

 

 

[NAME OF GUARANTOR]

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of September     , 2010

 

The undersigned,                                                 , a
                                                 corporation, as Grantor under
the Pledge and Security Agreement dated February 12, 2010 (the “Pledge and
Security Agreement”) in favor of the Agent and the Lenders parties to the Credit
Agreement referred to in the foregoing Amendment, hereby consents to such
Amendment and hereby confirms and agrees that notwithstanding the effectiveness
of such Amendment, the Pledge and Security Agreement is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of such Amendment, each
reference in the Pledge and Security Agreement to the “Senior Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment.

 

 

[NAME OF GRANTOR]

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:            

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.             I am the Chief Financial Officer of GEOKINETICS HOLDINGS
USA, INC. (the “Parent”).

 

2.             I have reviewed the terms of that certain Credit Agreement, dated
as of February 12, 2010 (as amended, supplemented or otherwise modified through
the date hereof, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among
Geokinetics Holdings USA, Inc. (the “Borrower”), the Lenders party thereto,
Royal Bank of Canada, as Collateral Agent and Administrative Agent for the
Lenders and RBC Capital Markets, as Sole Lead Arranger and Bookrunner.

 

3.             [Use following paragraph 3 for annual financial statements]This
Certificate is delivered in conjunction with the annual audited consolidated
financial statements for the Parent and its Subsidiaries for the Fiscal Year of
the Parent ended as of                                 , 20       required to be
delivered by Section 6.01(a) of the Credit Agreement, together with the report
and opinion of an independent registered public accounting firm of nationally
recognized standing.][Use following paragraph 3 for fiscal quarter-end financial
statements] [This Certificate is delivered in conjunction with the consolidated
balance sheet and the related consolidated statement of income or operations and
a consolidated statement of cash flows of the Parent and its Subsidiaries
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Parent ended as of the above date.  Such financial statements fairly
present, in all material respects, the financial condition, results of
operations, stockholder’s equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of
footnotes.][Use following paragraph 3 for fiscal month-end financial statements]
[This Certificate is delivered in conjunction with the consolidated balance
sheet and the related consolidated statement of income or operations and a
consolidated statement of cash flows of the Parent and its Subsidiaries required
by Section 6.01(c) of the Credit Agreement for the fiscal month of the Parent
ended as of the above date.  Such financial statements fairly present, in all
material respects, the financial condition, results of operations, stockholder’s
equity and cash flows of the Parent and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.]

 

4.             Based on my knowledge, the financial statements when taken as a
whole do not contain when furnished any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they are made, not materially misleading;
provided, that, with respect to projected financial information and pro forma
financial information, such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

--------------------------------------------------------------------------------


 

5.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Parent and its Subsidiaries during the accounting period
covered by the financial statements referred to in this Certificate.

 

6.             A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Parent and its
Subsidiaries performed and observed all their respective Obligations under the
Loan Documents, and

 

[select one:]

 

[each of the Loan Parties performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Event of Default or Default has
occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default, its nature and status and steps
implemented to correct such Default or Event of Default:]

 

7.             The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, including the
statements in connection with which this Certificate is delivered.

 

8.             [Use following paragraph 8 for annual financial statements][The
financial covenant analyses and information set forth on Schedules 2, 3, 4 and 5
attached hereto, demonstrating compliance (unless compliance with such covenant
was duly waived by the requisite Lenders) with the covenants set forth in
Sections 7.02(j)(v), 7.05(l), 7.13, 7.14, 7.15 and 7.16 of the Credit Agreement,
are true and accurate on and as of the date of this Certificate][Use following
paragraph 8 for fiscal quarter-end financial statements] [The financial covenant
analyses and information set forth on Schedules 2 and 3 attached hereto,
demonstrating compliance (unless compliance with such covenant was duly waived
by the requisite Lenders) with the covenants set forth in Sections 7.13, 7.14,
7.15 and 7.16 of the Credit Agreement, are true and accurate on and as of the
date of this Certificate][Use following paragraph 8 for fiscal month-end
financial statements] [The financial covenant analyses and information set forth
in the financial statements and on Schedule 1 attached hereto, demonstrating
compliance with the covenants (unless compliance with such covenant was duly
waived by the requisite Lenders) set forth in Sections 7.17 and 7.18 of the
Credit Agreement, are true and accurate on and as of the date of this
Certificate].

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Certificate as of the
           day of                     , 20    .

 

 

GEOKINETICS INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

 

Schedule 1

-

Consolidated Adjusted EBITDA Calculation

 

 

 

[Schedule 2

-

Calculations Demonstrating Compliance With Financial Covenants

 

 

 

Schedule 3

-

Calculations Regarding Capital Expenditures](1)

 

 

 

[Schedule 4

-

Permitted Acquisitions

 

 

 

Schedule 5

-

Permitted Dispositions](2)

 

--------------------------------------------------------------------------------

(1)  Add Schedules 4 and 5 only for annual financial statements.

(2)  Add Schedules 2 and 3 only for annual and quarterly financial statements.

 

--------------------------------------------------------------------------------


 

 SCHEDULE 1
CONSOLIDATED ADJUSTED EBITDA CALCULATION
(FOR THE [FISCAL MONTH] [FISCAL QUARTER] [FISCAL YEAR]
COMMENCING            AND ENDING          )

 

Consolidated Adjusted EBITDA:

 

 

 

 

 

 

 

(1) The sum of (without duplication, including for purposes of determining
Consolidated Net Income), determined on a consolidated basis for Borrower and
its Subsidiaries, to the extent deducted in determining Consolidated Net Income
for such period:

 

 

 

 

(a)  Consolidated Net Income (or net loss)

 

$

             

 

 

 

 

 

(b)  Consolidated Interest Expense (including amortization or write-off of debt
discount)

 

$

             

 

 

 

 

 

(c)  taxes based on income

 

$

             

 

 

 

 

 

(d)  non-cash unrealized net losses under any permitted Swap Contracts

 

$

             

 

 

 

 

 

(e)  Consolidated Depreciation and Amortization Expense

 

$

             

 

 

 

 

 

(f)   Expenses related to the Transaction to the extent not capitalized

 

$

             

 

 

 

 

 

(g)  Any one-time non-cash charges in connection with a Permitted Acquisition or
permitted Investments

 

$

             

 

 

 

 

 

(h) Any one-time non-cash expenses or charges incurred in connection with the
issuance, exercise, cancellation or appreciation of options and other equity
grants in respect of Equity Interests

 

$

             

 

 

 

 

 

(i) To the extent decreasing consolidated net income for such period, any
extraordinary items in accordance with GAAP

 

$

             

 

 

 

 

 

(j)  other non-recurring, non-cash charges and non-cash losses in respect of
unrealized currency translations, in each case, deducted in arriving at
Consolidated Net Income

 

$

             

 

 

 

 

 

Minus

 

 

 

 

 

 

 

 

 (2) The sum of:

 

 

 

 

 

 

 

 

(a) non-cash credits included in arriving at such Consolidated Net Income (or
net loss)

 

$

             

 

 

 

$

             

 

 

--------------------------------------------------------------------------------


 

(b) non-cash unrealized net gains in respect of permitted Swap Contracts

 

 

 

 

 

 

 

 

(c) other non-cash extraordinary gains to the extent included in calculating
Consolidated Net Income

 

$

             

 

 

 

 

 

CONSOLIDATED ADJUSTED EBITDA

 

 

 

 

 

$

             

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CALCULATIONS DEMONSTRATING COMPLIANCE
WITH FINANCIAL COVENANTS

 

1.              Total Leverage Ratio (Section 7.13 of the Credit Agreement)

 

(i)    Consolidated Total Debt of the Parent and its Subsidiaries (determined on
a consolidated basis in accordance with GAAP but excluding the effect of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition) as
of the last day of the Test Period, consisting of the sum of:

 

 

 

 

 

 

 

(a)       Indebtedness for borrowed money

 

$

 

 

 

 

 

 

(b)      obligations in respect of Capitalized Leases

 

$

 

 

 

 

 

 

(c)       debt obligations evidenced by promissory notes or similar instruments

 

$

 

 

 

 

 

 

[Exclude Indebtedness in respect of (i) all letters of credit except (x) to the
extent of unreimbursed amounts thereunder and (y) in respect of the L/C Exposure
of any Defaulting Lender to the extent not Cash Collateralized, (ii) Parent’s
Series C Preferred Stock and any other Equity Interest or hybrid security of the
Parent that is determined to constitute Indebtedness in accordance with GAAP and
(iii) obligations under Swap Contracts.]

 

 

 

 

 

 

 

Consolidated Total Debt [(a) + (b) + (c)]

 

$

 

 

 

 

 

 

(ii)   Consolidated Adjusted EBITDA for the Test Period ending on the
computation date (per Schedule 1)

 

$

 

 

 

 

 

 

(iii)  Total Leverage Ratio (i)/(ii):

 

    .    :1.00

 

 

 

 

 

(iv)  Total Leverage Ratio not to be greater than:

 

.    :1.00

 

 

--------------------------------------------------------------------------------


 

2.              Interest Coverage Ratio (Section 7.14 of the Credit Agreement)

 

(i)    Consolidated Adjusted EBITDA for the Test Period as of the computation
date (per Schedule 1):

 

$

 

 

 

 

 

 

(ii)   Consolidated Interest Expense for the Test Period ((a) minus (b)):

 

$

 

 

 

 

 

 

(a)   consolidated cash interest expense of the Borrower and its Subsidiaries,
to the extent such expense was deducted (and not added back) in computing
Consolidated Net Income

 

$

 

 

 

 

 

 

 

[include (i) all cash commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (ii) the cash interest
component of Capitalized Lease Obligations, and (iii) net cash payments, if any,
made (less net payments, if any, received) pursuant to interest rate obligations
under any Swap Contracts with respect to Indebtedness]

 

 

 

 

 

 

 

 

 

[exclude (i) penalties and interest relating to taxes, (ii) any additional cash
interest owing pursuant to any registration rights agreement with respect to
securities, (iii) any expensing of bridge, commitment and other financing fees,
(iv) any interest expense associated with the Parent’s Series C Preferred Stock
or any other Equity Interest or hybrid security that is determined to constitute
Indebtedness in accordance with GAAP and (v) any accretion of accrued and unpaid
interest on discounted liabilities]

 

 

 

 

 

 

 

 

(b)   cash interest income

 

$

 

 

 

 

 

 

(iii)  Interest Coverage Ratio (i)/(ii):

 

    .    :1.00

 

 

 

 

 

(iii)  Interest Coverage Ratio not to be less than:

 

.    :1.00

 

 

--------------------------------------------------------------------------------


 

3.              Fixed Charge Coverage Ratio (Section 7.15 of the Credit
Agreement)

 

1.

 

Consolidated Adjusted EBITDA for the Test Period (per Schedule 1)

 

$

 

 

 

 

 

 

 

 

2.

 

Maintenance Capital Expenditures for the Test Period

 

$

 

 

 

 

 

 

 

 

3.

 

Cash tax payments for the Test Period

 

$

 

 

 

 

 

 

 

 

4.

 

Consolidated Interest Expense for subject period (per item 2(ii) of Interest
Coverage Ratio calculation above)

 

$

 

 

 

 

 

 

 

 

 

5.

 

Scheduled repayments of principal amounts of Indebtedness for such Test Period
whether or not actually paid during such Test Period

 

$

 

 

 

 

 

 

 

 

6.

 

Fixed Charge Coverage Ratio [{1 - (2 + 3)} / (4 + 5 )]:

 

: 1.00

 

 

 

 

 

 

 

7.

 

Fixed Charge Coverage Ratio not to be less than:

 

: 1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

CALCULATIONS REGARDING CAPITAL EXPENDITURES

 

Capital Expenditures (Section 7.16 of the Credit Agreement)

 

(v) (i) Capital Expenditures for the Test Period [any Capital Expenditures
related to the prefunded amount of any investment in a multi-client data
acquisition program shall be excluded from the calculation of Capital
Expenditures if such multi-client program is at least 75% prefunded at the time
that surveying commences for such program, provided that the non-prefunded
amount of any such multi-client program shall not exceed $5,000,000 in the
aggregate for any such program]:

 

$

 

 

 

 

 

 

(vi) (ii) Capital Expenditures as of the last day of the immediately preceding
Fiscal Quarter (or $0 in the case of a test Period which is the first Fiscal
Quarter of a Fiscal Year):

 

$

 

 

 

 

 

 

(vii) (iii) Capital Expenditures permitted for the current Fiscal Year:

 

$

150,000,000

 

 

 

 

 

(viii) (iv) Excess Amount carryover, if any, from the prior Fiscal Year:(1)

 

$

 

 

 

 

 

 

(ix) (v) Total permitted Capital Expenditures (sum of (iii) and (iv))

 

$

 

 

 

--------------------------------------------------------------------------------

(1)  100% of the Excess Amount from the immediately preceding fiscal year, to
the extent it has not already been expended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PERMITTED ACQUISITIONS

 

Permitted Acquisitions made during the current Reporting Period pursuant to the
definition of Permitted Acquisitions:

 

[Date]     [Acquisition]         [Amount]

 

[Date]     [Acquisition]         [Amount]

 

(a) Consideration Paid:

 

Aggregate total consideration paid in respect
of all acquisitions made after the Closing Date:          
$                       

 

Maximum Permitted: $50,000,000 in the aggregate

 

(b) Available domestic unrestricted cash (determined in accordance with GAAP),
together with undrawn amounts under the Revolving Credit Facility after giving
effect to the Permitted Acquisitions:                      $           

 

Minimum Required:    $10,000,000

 

(c) Pro Forma Compliance:  After giving Pro Forma Effect to the Permitted
Acquisitions, Borrower is in pro forma compliance with the Financial Covenants
set forth in Section 7.13 (Total Leverage Ratio) and Section 7.14 (Interest
Coverage Ratio):    Yes      No

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PERMITTED DISPOSITIONS

 

[Date]     [Disposition]         [Amount]

 

[Date]     [Disposition]         [Amount]

 

Consideration Paid:

 

Aggregate fair market value of Dispositions made pursuant to Section 7.05(l):

$          

 

Maximum Permitted:   $10,000,000

 

Purchase price paid to the Borrower or such Subsidiary for such Disposition
shall be no less than the fair market value of such asset at the time of such
sale.

 

Amount actually received as cash consideration:  $                        

 

Percentage of Disposition consideration received as cash:              %

[To be not less than 75%]

 

--------------------------------------------------------------------------------